PER CURIAM.
Appellant was convicted of robbery. Of the five points raised on appeal, only the first four are properly before us and we conclude that none of them demonstrate reversible error. The fifth point attacks the constitutionality of Section 39.02(5) (c), F.S. (1973). The issue of the constitutionality of this statute was not raised and directly passed upon by the trial court and as such is precluded from consideration by this court. State v. McInnes, 133 So.2d 581 (1st D.C.A.Fla.1961); see also, Bissonette v. State, 307 So.2d 222 (4th D.C.A.Fla.1975); Franklin v. State, 285 So.2d 32 (4th D.C.A.Fla.1973); Mann v. State, 209 So.2d 472 (1st D.C.A.Fla.1968); but see, Papp v. State, 281 So.2d 600 (4th D.C.A.Fla.1973).
Affirmed.
OWEN, C. J., and MAGER and DOW-NEY, JJ., concur.